FILED
                             NOT FOR PUBLICATION                            AUG 01 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


CATHERINE QUINOLA PALPAL-                        No.     14-72520
LATOC,
                                                 Agency No. A079-300-183
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted July 26, 2016**

Before:        SCHROEDER, CANBY, and CALLAHAN, Circuit Judges.

      Catherine Quinola Palpal-Latoc, a native and citizen of the Philippines,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order

dismissing her appeal from an immigration judge’s (“IJ”) decision denying her



           *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
applications for adjustment of status and a waiver under 8 U.S.C. § 1182(i). We

dismiss the petition for review.

      We lack jurisdiction to consider Palpal-Latoc’s contention that her due

process rights were violated by the IJ’s bias, because Palpal-Latoc did not raise this

contention in her brief to the BIA. See Tijani v. Holder, 628 F.3d 1071, 1080 (9th

Cir. 2010) (the court lacks jurisdiction to consider legal claims not presented in an

alien’s administrative proceedings before the agency).

      PETITION FOR REVIEW DISMISSED.




                                           2                                    14-72520